Tiúghman J.
There is no reason to arrest the judgment, because the verdict on the bad count was for the defendant. As to damages, although it is possible that the jury may have been influenced in some degree by the evidence applicable to the other counts, yet we ought not to suppose so, unless it is very plain. Judge Yeates does not think the damages so improper as to authorize anew trial, supposing them to have been grounded solely on the evidence applicable to the first and second couqts; and it appears to us all in the same light. We are therefore of opinion that judgment should be entered on the verdict.
Judgment for plaintiff.